FILED
                                                                              Jul 31 2018, 9:04 am

                                                                                  CLERK
                                                                              Indiana Supreme Court
                                                                                 Court of Appeals
                                                                                   and Tax Court




ATTORNEY FOR APPELLANT                                      ATTORNEYS FOR APPELLEE
Ana M. Quirk                                                THE INDIANA DEPARTMENT OF
Muncie, Indiana                                             CHILD SERVICES
                                                            Curtis T. Hill, Jr.
                                                            Attorney General of Indiana
                                                            Robert J. Henke
                                                            Deputy Attorney General
                                                            Indianapolis, Indiana
                                                            ATTORNEY FOR APPELLEE
                                                            DELAWARE COUNTY, INDIANA
                                                            CASA
                                                            Jon L. Orlosky
                                                            Muncie, Indiana



                                             IN THE
     COURT OF APPEALS OF INDIANA

In the Matter of the Involuntary                            July 31, 2018
Termination of the Parent-Child                             Court of Appeals Case No.
Relationship of Z.B., D.B., L.B.,                           18A-JT-318
Me.B., Ma.B. (Minor Children)                               Appeal from the Delaware Circuit
       and                                                  Court
                                                            The Honorable Kimberly S.
A.B. (Mother),                                              Dowling, Judge
Appellant-Respondent,                                       The Honorable Amanda L.
                                                            Yonally, Magistrate
         v.




Court of Appeals of Indiana | Opinion 18A-JT-318 | July 31, 2018                                 Page 1 of 17
      The Indiana Department of                                      Trial Court Cause Nos.
      Child Services,                                                18C02-1609-JT-37
                                                                     18C02-1609-JT-38
      Appellee-Petitioner,                                           18C02-1609-JT-39
                                                                     18C02-1609-JT-40
             and                                                     18C02-1611-JT-53

      Delaware County, Indiana
      CASA,
      Appellee-Petitioner.



      Bailey, Judge.




                                              Case Summary
[1]   A.B. (“Mother”) challenges the juvenile court’s decision to terminate her

      parental rights as to her five children who had previously been adjudicated

      Children in Need of Services (“CHINS”): Z.B., D.B., L.B., Me.B., (the

      “Siblings”) and Ma.B (collectively, the “Children”).1 Notably, the Delaware

      County Department of Child Services (“DCS”) opposed terminating Mother’s

      parental rights with respect to Ma.B., but Ma.B’s court-appointed special




      1
        The order also terminated the parental rights of S.B., who was the father of the Siblings; S.B. testified in
      favor of adoption, and does not actively participate in this appeal. Moreover, we note that there was no
      petition to terminate the parental rights of Ma.B.’s father, C.B.; he participated in the proceedings as an
      interested party, but also does not actively participate in this appeal.

      Court of Appeals of Indiana | Opinion 18A-JT-318 | July 31, 2018                                     Page 2 of 17
      advocates (the “CASAs”) pursued termination through counsel. Mother now

      presents the following consolidated and restated issues:


               I.       Whether a CASA has the statutory authority to prosecute
                        a petition to terminate parental rights when DCS opposes
                        termination; and


               II.      Whether there is sufficient evidence supporting the
                        termination of Mother’s parental rights.


[2]   We affirm, but remand for correction of certain scrivener’s errors.



                             Facts and Procedural History
[3]   At some point, DCS alleged that the Children were CHINS, and, in May of

      2015, Diana Robertson and Mary Fitzgerald became the Children’s CASAs. In

      June of 2015, Ma.B. was adjudicated a CHINS, and Mother admitted certain

      CHINS allegations as to the Siblings, including:


               a.       On or about April 10, 2015, [Mother] entered into an
                        Informal Adjustment with [DCS] due to educational
                        neglect, substance abuse, home conditions, and lack of
                        supervision.


               b.       [Mother] was positive on April 16, 2015 for
                        methamphetamines and uses other illicit substances such
                        as, but not limited to, heroin, methamphetamines and
                        prescription narcotics.




      Court of Appeals of Indiana | Opinion 18A-JT-318 | July 31, 2018             Page 3 of 17
               c.       Home conditions barely meet minimal standards and
                        [M]other is struggling to maintain appropriate living
                        conditions.


               d.       Mother struggles to control [Z.B.’s] behaviors as he is
                        destructive, violent and injures the other children.


      Ex. Vol. I at 26, 167; Ex. Vol. II at 58, 201.


[4]   The Siblings were at one point placed with family. As to Ma.B., Mother

      consented to a modification of custody so that C.B. (“Father”) became Ma.B.’s

      custodian, and Ma.B. began living with Father and his wife (“Stepmother”).


[5]   On September 30, 2016, DCS filed a petition to terminate Mother’s parental

      rights as to the Siblings. On November 21, 2016, the CASAs filed a petition to

      terminate Mother’s parental rights as to Ma.B. DCS and Mother then moved

      to dismiss the petition concerning Ma.B., arguing—among other things—that

      the CASAs could not prosecute a petition to terminate parental rights where

      DCS did not support the petition.2 The court denied the motions to dismiss and

      consolidated the proceedings concerning the Children. The court then held a

      fact-finding hearing on June 15, August 23, and October 18, 2017. The court

      took the matter under advisement, and later entered an order terminating

      Mother’s parental rights to the Children.




      2
        DCS did not support the petition because Ma.B. was already placed with a parent. DCS and Mother
      asserted that Ma.B. was safe with Father as her physical custodian and that “[s]evering the parental rights of
      the mother is extreme and unnecessary where the child can be protected by a parent.” App. Vol. II at 55, 66.

      Court of Appeals of Indiana | Opinion 18A-JT-318 | July 31, 2018                                  Page 4 of 17
[6]   Mother now appeals.



                                  Discussion and Decision
                                          Statutory Authority
[7]   Mother and DCS present what appears to be an issue of first impression:

      whether a CASA has the statutory authority to prosecute a petition to terminate

      parental rights when DCS opposes termination. We interpret statutes de novo.

      In re Bi.B., 69 N.E.3d 464, 466 (Ind. 2017).


               [B]efore interpreting a statute, we consider “whether the
               Legislature has spoken clearly and unambiguously on the point
               in question.” Basileh v. Alghusain, 912 N.E.2d 814, 821 (Ind.
               2009). If a statute is clear and unambiguous, we put aside
               various canons of statutory construction and simply “require that
               words and phrases be taken in their plain, ordinary, and usual
               sense.” Id. Indeed, “[c]lear and unambiguous statutes leave no
               room for judicial construction.” Id. We will find a statute
               ambiguous and open to judicial construction only if it is subject
               to more than one reasonable interpretation.


      KS&E Sports v. Runnels, 72 N.E.3d 892, 898-99 (Ind. 2017).


[8]   When a child is alleged to be a CHINS under certain statutory sections, the

      court must “appoint a guardian ad litem, court appointed special advocate, or

      both, for the child.” Ind. Code § 31-34-10-3. The court is also obligated to do

      so if a parent opposes a petition to terminate parental rights. I.C. § 31-35-2-7(a).

      In the termination context, the CASA’s role is “to represent and protect the best

      interests of the child in the termination proceedings.” I.C. § 31-35-2-7(b).

      Court of Appeals of Indiana | Opinion 18A-JT-318 | July 31, 2018          Page 5 of 17
[9]    It is clear that a CASA may sign and file a petition to terminate parental rights

       when a child has been adjudicated a CHINS. Indeed, Indiana Code Section 31-

       35-2-4(a) provides as follows:


                A petition to terminate the parent-child relationship
                involving a . . . child in need of services may be signed and
                filed . . . by any of the following:


                         (1) The attorney for the department.


                         (2) The child’s court appointed special advocate.


                         (3) The child’s guardian ad litem.


       Moreover, it is equally clear that DCS represents the State’s interests in

       termination proceedings: “Upon the filing of a petition under section 4 of this

       chapter, the attorney for the department shall represent the interests of the state

       in all subsequent proceedings on the petition.” I.C. § 31-35-2-5.


[10]   Mother and DCS read these statutes as prohibiting proceedings on a petition to

       terminate parental rights whenever DCS opposes the petition. They argue that

       DCS should not be burdened with involvement in termination proceedings that

       the State does not support. DCS further argues that letting a “CASA prosecute

       a termination petition is tantamount to letting a child prosecute a termination

       case against his or her parents.” DCS Br. at 29. DCS also directs us to caselaw

       in the adoption context where we have strictly construed statutes to preserve the

       parent-child relationship in light of the fundamental importance of the parent-


       Court of Appeals of Indiana | Opinion 18A-JT-318 | July 31, 2018             Page 6 of 17
       child relationship. See In re K.F., 935 N.E.2d 282, 289 (Ind. Ct. App. 2010),

       trans. denied.3 The CASAs respond that because the legislature specifically

       authorized them to independently initiate termination proceedings, it follows

       that they can also independently prosecute these matters.


[11]   We agree with the CASAs. An authorization to file a petition cannot be

       reasonably read to prohibit prosecuting that petition, and this plain reading in

       no way affects the elements or burden of proof for termination. Moreover, our

       legislature specifically created a mechanism for DCS—or a guardian ad litem or

       a CASA—to express opposition to a petition to terminate parental rights. That

       is, any “person described in section 4(a)” may—as DCS did here—file a motion

       to dismiss the petition, asserting “a compelling reason, based on facts and

       circumstances stated in the petition or motion, for concluding that filing, or

       proceeding to a final determination of, a petition to terminate the parent-child

       relationship is not in the best interests of the child.” I.C. § 31-35-2-4.5(d)(1).

       That motion may be successful, but when it is not, we discern no impediment to

       proceeding with the petition to terminate parental rights. Thus, there was no

       error based upon DCS’s opposition to the petition concerning Ma.B.




       3
        To the extent that DCS relies upon In re S.G., 67 N.E.3d 1138 (Ind. Ct. App. 2017), that case involved a due
       process challenge to the constitutionality of a statute—and there is no constitutional challenge here.

       Court of Appeals of Indiana | Opinion 18A-JT-318 | July 31, 2018                                Page 7 of 17
                                    Sufficiency of the Evidence
[12]   “A parent’s interest in the care, custody, and control of his or her children is

       ‘perhaps the oldest of the fundamental liberty interests.’” Bester v. Lake Cty.

       Office of Family & Children, 839 N.E.2d 143, 147 (Ind. 2005) (quoting Troxel v.

       Granville, 530 U.S. 57, 65 (2000)). Indeed, “the parent-child relationship is one

       of the most valued relationships in our culture.” Id. at 147 (quotation marks

       removed). “Our General Assembly has thus set a high bar for terminating

       parental rights.” In re Bi.B., 69 N.E.3d at 465.


[13]   Under Indiana Code Section 31-35-2-4(b)(2), a petition seeking to terminate the

       parent-child relationship must allege, in pertinent part:


                (A) that one (1) of the following is true:


                         (i) The child has been removed from the parent for at least
                         six (6) months under a dispositional decree. . . .


                (B) that one (1) of the following is true:


                         (i) There is a reasonable probability that the conditions
                         that resulted in the child’s removal or the reasons for
                         placement outside the home of the parents will not be
                         remedied.


                         (ii) There is a reasonable probability that the continuation
                         of the parent-child relationship poses a threat to the well-
                         being of the child. . . .


                (C) that termination is in the best interests of the child; and

       Court of Appeals of Indiana | Opinion 18A-JT-318 | July 31, 2018                 Page 8 of 17
                (D) that there is a satisfactory plan for the care and treatment of
                the child.


       The petitioner must prove each element by clear and convincing evidence. I.C.

       § 31-37-14-2. If the court finds that the allegations are true, “the court shall

       terminate the parent-child relationship.” I.C. § 31-35-2-8(a). In doing so, the

       court must enter findings and conclusions, irrespective of whether the parties

       have made a Trial Rule 52 request. See I.C. § 31-35-2-8(c); Ind. Trial Rule 52.

       We will not “set aside the findings or judgment unless clearly erroneous,” T.R.

       52(A); clear error is “that which leaves us with a definite and firm conviction

       that a mistake has been made,” Egly v. Blackford Cty. Dept. of Pub. Welfare, 592

       N.E.2d 1232, 1235 (Ind. 1992). In reviewing for clear error, we look to

       “whether the evidence supports the findings, and whether the findings support

       the judgment.” Steele-Giri v. Steele, 51 N.E.3d 119, 123 (Ind. 2016). Moreover,

       we neither reweigh the evidence nor judge the credibility of witnesses, In re R.S.,

       56 N.E.3d 625, 628 (Ind. 2016), and we give “due regard . . . to the opportunity

       of the trial court to judge the credibility of the witnesses,” T.R. 52(A).


[14]   Here, the juvenile court found that although Mother’s substance abuse was an

       initial concern, substance abuse “was no longer a primary concern of DCS” by

       the time of the fact-finding hearing. App. Vol. II at 173.4 Indeed, much of that

       hearing—and the ensuing findings and conclusions—focused on issues related




       4
        For each child, the court entered separate findings and conclusions. Where these findings and conclusions
       are identical, we cite only to the order concerning Z.B.

       Court of Appeals of Indiana | Opinion 18A-JT-318 | July 31, 2018                               Page 9 of 17
       to Mother’s ability to supervise the Children to ensure their safety.5 We note

       that at the time of the fact-finding hearing, Ma.B. was eleven years old and the

       Siblings were between three years old and ten years old.


[15]   The court found that Mother began working with a therapist in the summer of

       2015. The initial focus for therapy “was substance abuse based on the referral”

       from DCS, but that focus “quickly transitioned to mother’s mental health and

       cognitive concerns based on the therapist’s experience and observations.” Id. at

       175. Mother’s therapist recommended a psychological evaluation, which

       revealed that Mother has cognitive disabilities that impact “her day-to-day

       living, including increased difficulty with problem-solving, lack of [judgment],

       difficulty interacting with peers in her environment, and difficulty with

       problem-solving on behalf of children.” Id. at 176. The evaluation “revealed a

       full-scale I.Q. of 64” for Mother, and Mother received “a provisional diagnosis

       of a neurocognitive disorder due to a traumatic brain injury.” Id. In view of

       Mother’s “extremely low cognitive functioning, low academic functioning, and

       issues with memory and clear thinking,” the psychologist recommended that

       Mother “receive supportive services to assist in her day-to-day tasks,” and

       receive parenting education “based on indications of [Mother’s] lack of

       empathy toward children and expectations of children.” Id.




       5
        There were other identified issues, such as Mother’s struggles with maintaining a stable residence.
       However, as we need only identify sufficient evidence to support the court’s decision, we elect not to discuss
       every issue identified in the findings or addressed in the parties’ briefs.

       Court of Appeals of Indiana | Opinion 18A-JT-318 | July 31, 2018                                 Page 10 of 17
[16]   Mother agreed to have a service provider act as payee for her disability benefits

       so she could receive assistance “with finding stable housing and managing her

       money.” Id. at 174. With that support in place, Mother also began working

       with a child and family therapist who started therapeutically supervising

       Mother’s visits in July of 2016; prior to that point, the visits were supervised but

       without therapeutic elements. The therapist was aware of the results of the

       psychological evaluation and “relied on those results in her therapeutic

       approach” with Mother. Id. at 176. During those therapeutically supervised

       visits, the therapist “observed significant conflict, arguing, [and] physical

       aggression” among the Children, and that Mother displayed a “lack of

       supervision.” Id. at 177. Mother “was unable to focus on more than one child”

       and “failed to notice and intervene during physical aggression and fights.” Id.


[17]   In November 2016, a second therapist began helping to supervise visits, as the

       first therapist believed she “could not effectively work with [Mother] while at

       the same time keeping track of the children and ensuring their safety.” Id. The

       court found that adding a therapist “was necessary both to ensure the safety” of

       the Children and “to effectively address parenting issues” with Mother. Id.

       Around this time—in October 2016—Ma.B.’s visitation with Mother was

       suspended. Ma.B. had exhibited instances of self-harm prior to October 2016,

       and failed to make any improvement in therapy sessions between February

       2016 and October 2016. After suspending visitation, Ma.B. made “significant

       improvement, including being happier and more optimistic, reducing negative

       behavior, and progressing academically” to the point where she no longer


       Court of Appeals of Indiana | Opinion 18A-JT-318 | July 31, 2018          Page 11 of 17
       requires an individualized education program at school. Id. at 100. There were

       also no instances of self-harm after suspending visitation.


[18]   Over the course of Mother’s therapeutically supervised visits, Mother made

       progress in some areas, including her ability to provide time-outs, but she “did

       not make progress in her ability to monitor and supervise.” Id. Mother often

       “lost track” of the Children and was unaware of their whereabouts. Id.

       Although Mother asked what she could do to improve, and a therapist

       responsively set up extra meetings to help with Mother’s parenting, Mother

       “did not attend th[ose] appointments.” Id. Moreover, at some point, Mother

       moved to Anderson, and her family case manager made efforts to transfer

       Mother’s services there; when Mother subsequently moved back to Muncie, she

       “informed the service providers that she did not need their assistance and

       involvement.” Id. at 178. Mother also registered for certain parenting classes in

       March of 2017 “but failed to attend any of the classes.” Id. at 174.


[19]   We note that mental or cognitive disabilities, standing alone, are not a proper

       basis for termination of parental rights. See In re V.A., 51 N.E.3d 1140, 1147

       (Ind. 2016). However, a court may consider these issues where “parents are

       incapable of or unwilling to fulfill their legal obligations in caring for their

       children.” Egly, 592 N.E.2d at 1234. This is because “the purpose of

       terminating parental rights is not to punish parents, but to protect the children.”

       Id. (citing Lassiter v. Dept. of Social Services, 452 U.S. 18 (1981)).




       Court of Appeals of Indiana | Opinion 18A-JT-318 | July 31, 2018            Page 12 of 17
[20]   The court ultimately found that Mother “is not capable of safely or effectively

       parenting” the Children, id. at 178, and the evidence favorable to the court’s

       decision supports this finding. Moreover, this parenting issue—encompassing a

       lack of supervision and a struggle to control violent behaviors—was among the

       admitted CHINS allegations, and was an ongoing issue that led to continued

       placement outside Mother’s home. We note also that there was no indication

       that Mother’s cognitive functioning would improve; rather, Mother’s therapist

       opined that Mother should continue to have a payee and, for the rest of her life,

       Mother would likely struggle with managing aspects of day-to-day life.


[21]   Under statutory subsection (b)(2)(B), the juvenile court determined that there

       was a reasonable probability both that the continuation of the parent-child

       relationship posed a threat to the well-being of the Children and that the

       reasons for placement outside the home would not be remedied. The court also

       made the requisite determinations with respect to the other subsections,

       observing that the plan was for Ma.B. to remain in Father’s care and also be

       adopted by Stepmother, and that the plan for the Siblings was to be adopted.


[22]   Mother does not dispute whether the Children were out of her care for the

       statutory period or whether there was a satisfactory plan for the care and

       treatment of the Children. Instead, Mother appears to focus on the other

       elements, specifically asserting that the evidence does not indicate that the

       Children’s “survival was threatened or that termination was in their best

       interests.” Appellant’s Br. at 32. With respect to Ma.B., Mother focuses on

       whether the “conditions that caused the removal . . . have been remedied with

       Court of Appeals of Indiana | Opinion 18A-JT-318 | July 31, 2018         Page 13 of 17
       the change of placement and custody to [Father].” Appellant’s Br. at 29. DCS

       also argues that the evidence was insufficient with respect to Ma.B.6


[23]   In her brief, Mother directs us to evidence indicating that she participated in a

       variety of services, and made progress during the more than two years that the

       Children were placed outside her home. However, we may not reweigh the

       evidence, which supports a conclusion that there is a reasonable probability that

       continuation of the parent-child relationship poses a threat to the well-being of

       the Children. See 31-35-2-4(b)(2)(B)(ii). Indeed, the lack of supervision and the

       attendant prospect of uncontrolled violence poses a threat to their safety.


[24]   Mother and DCS argue that there was no threat to at least Ma.B. because

       Father had physical custody. To the extent Mother and DCS are arguing that

       termination of one parent’s rights is inappropriate when a child can live with

       the other parent, it is true that termination is intended as a last resort, available

       only when all other reasonable efforts have failed. In re V.A., 51 N.E.3d at

       1151-52. However, our legislature has not articulated different termination

       standards for children placed with a parent and for children placed in foster

       care—and the evidence indicates that Mother remained unable to safely care for

       Ma.B., even after participating in extensive services aimed toward reunification.




       6
         In one way or another, much of DCS’s argument focuses on the plan for stepparent adoption. At one point,
       DCS argues that “the court’s satisfactory plan conclusion is . . . clearly erroneous” because the plan did not
       require terminating Mother’s parental rights through a termination proceeding. DCS Br. at 26. DCS argues
       thusly: “[w]hile it may be a satisfactory plan if rights are terminated, it is also a proper and statutor[ily] valid
       permanency plan that does not require the termination of Mother’s parental rights to achieve it.” Id. DCS
       has not persuaded us that the court clearly erred in determining that there was a satisfactory plan.

       Court of Appeals of Indiana | Opinion 18A-JT-318 | July 31, 2018                                     Page 14 of 17
       This inability persisted whether or not DCS’s ultimate plan was for Ma.B. to

       remain in Father’s custody and be adopted by Stepmother. Moreover, the court

       found that it would be very traumatic for Ma.B. to return to Mother’s care.

       Finally, we are not persuaded by Mother’s assertion that, in light of the custody

       arrangement with Father, the potential for harm to Ma.B. was too speculative

       to support terminating parental rights.7


[25]   As to the best interests of the Children, in determining whether termination of

       parental rights is in the best interests of a child, the court is required to look at

       the totality of the evidence. In re D.D., 804 N.E.2d 258, 267 (Ind. Ct. App.

       2004), trans. denied. In doing so, the court must subordinate the interests of the

       parents to those of the children involved. Id. The court need not wait until a

       child is irreversibly harmed before terminating the parent-child relationship.

       McBride v. Monroe Cty. Office of Family & Children, 798 N.E.2d 185, 199 (Ind. Ct.

       App. 2003). Moreover, the testimony of service providers may support a

       finding that termination is in the child’s best interests. Id.


[26]   Here, the evidence favorable to the court’s decision indicates that the Children

       would not be safe in Mother’s care. Moreover, Diana Robertson—the CASA

       called to testify at the fact-hearing—testified that terminating Mother’s parental




       7
        As we have concluded that there is sufficient evidence supporting at least one of the elements under
       subsection (b)(2)(B), we do not address arguments related to whether Ma.B.’s custodial arrangement with
       Father adequately remedied the conditions that led to her removal from Mother’s home.

       Court of Appeals of Indiana | Opinion 18A-JT-318 | July 31, 2018                             Page 15 of 17
       rights would serve the best interests of the Children.8 In rendering her opinion,

       the CASA expressed particular concern about Ma.B.—and Ma.B.’s therapist

       also opined that termination was in Ma.B.’s best interests. Thus, we conclude

       that there is sufficient evidence concerning the best interests of the Children.9


[27]   There is clear and convincing evidence supporting the court’s decision to

       terminate Mother’s parental rights as to the Children, and we therefore affirm

       the decision of the juvenile court. However, we observe—and DCS has pointed

       out—that the court made scrivener’s errors in entering orders pertaining to

       D.B., L.B., and Me.B. That is, although each order contains a caption for the

       cause specific to each child, and each order identifies the captioned child in its

       findings, the concluding language refers to Z.B. when ultimately ordering the

       termination of parental rights. We remand for correction of these three orders.



                                                  Conclusion
[28]   Because a CASA has the statutory authority to independently prosecute a

       petition to terminate parental rights, it was not improper for the CASAs to




       8
         Mother briefly suggests that the filing of the petition as to Ma.B. “appears to be vindictive” because the
       relationship between Diana Robertson and Mother had deteriorated in the wake of an allegation that Ms.
       Robertson battered Z.B. Appellant’s Br. at 29. Mother also directs our attention to the number of CASA-
       related individuals that attended the hearing. Nonetheless, we reiterate that we cannot reweigh the evidence.
       9
         DCS argues that termination was not in Ma.B.’s best interests in part because the plan was for Stepmother
       to adopt Ma.B., and termination would affect Ma.B.’s “ability to benefit from Mother’s social security
       disability payments as well as to inherit from Mother.” Appellee’s Br. at 26. We note, however, that for a
       biological parent not married to the adoptive stepparent, the effect of adoption is to relieve the biological
       parent “of all legal duties” and divest the parent “of all rights with respect to the child”—and the act of
       adoption also affects intestate succession. See I.C. §§ 31-19-15-1, -2; I.C. § 29-1-2-8.

       Court of Appeals of Indiana | Opinion 18A-JT-318 | July 31, 2018                                 Page 16 of 17
       prosecute the petition concerning Ma.B. while DCS opposed termination.

       Moreover, there was sufficient evidence supporting the termination of Mother’s

       parental rights as to the Children. However, we are remanding for correction of

       scrivener’s errors in the orders pertaining to D.B., L.B., and Me.B.


[29]   Affirmed and remanded.


       Crone, J., and Brown, J., concur.




       Court of Appeals of Indiana | Opinion 18A-JT-318 | July 31, 2018       Page 17 of 17